DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
Disposition of Claims
Claims 1, 5-8, 10-11, 15, 20 & 22-25 are pending and rejected.
Claims 2-4, 9, 12-14, 16-19 & 21 are canceled.
Response to Arguments
Applicant’s arguments, see Page 4, filed June 9, 2022, with respect to the objections to Claims 1, 7 & 14 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 1, 7 & 14 have been withdrawn.
Applicant’s arguments, see Page 4, filed June 9, 2022, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 10-11 have been fully considered and are persuasive in light of amendments to the claims.
 The rejections under 35 U.S.C. § 112(a) of Claims 10-11have been withdrawn.
Applicant’s arguments, see Page 4, filed June 9, 2022, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 20 have been fully considered and are persuasive in light of amendments to the claims.
The rejection under 35 U.S.C. § 112(b) of Claim 20 has been withdrawn.
Applicant’s arguments, see Page 5, filed June 9, 2022, with respect to the rejection under 35 U.S.C. § 112(d) of Claim 14 have been considered but are moot because Claim 14 has been canceled.
Applicant’s arguments, see Pages 5-7, filed June 9, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1, 5-8,10-11, 15, 20 & 22-25 have been fully considered and are not persuasive.
In response to Applicant's arguments that the movable cameras 720, 721 of Zhao are not contained inside a rigid elongated member, it is noted that the features upon which applicant relies (i.e., "the cameras being contained inside a rigid elongated member" and "a first side aperture inside the rigid elongated member that comprises two side apertures") are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s arguments that Zhao fails to disclose “a rigid elongated member having three apertures, a front aperture for accommodating the front camera, a first side aperture for accommodating a first side camera and a second side aperture for accommodating a second side camera;… [the] first side aperture for accommodating [the] first side camera located on a first lateral surface of the distal member; and [the] second side aperture for accommodating [the] second side camera located on a second lateral surface of the distal end member”, Examiner disagrees. Takahashi, as detailed below, discloses the above limitations and therefore whether or not Zhao discloses said limitations is irrelevant.
Claim Objections
Claims 10-11 are objected to because of the following informalities:
Regarding Claim 10, Claim 10 recites the limitation “wherein the field of view of the second side camera continuous from the field of view [emphasis added]” on Lines 1-2. This is grammatically incorrect. Examiner kindly requests Claim 10 be amended to read “wherein the field of view of the second side camera is continuous from the field of view [emphasis added]”. Appropriate correction is required.
Regarding Claim 11, Claim 11 recites the limitation “the first side camera is continuous from field of view of the front camera [emphasis added]” on Lines 2-3. This is grammatically incorrect. Examiner kindly requests Claim 11 be amended to read “the first side camera is continuous from the field of view of the front camera [emphasis added]”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 10-11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137).
Regarding Claim 1, Takahashi discloses a medical imaging device (Fig. 1, 2; [0036]), comprising:
a rigid elongated member (Fig. 1, 10, wherein 10 is rigid; [0032] & [0037]) comprising a distal member (Fig. 1, 11; [0038]);
said distal member comprises a front aperture (Fig. 1, 13; [0046]) for accommodating a front camera (Fig. 1, 21; [0046]) located on a front planar surface of the distal member (13 is disposed on a planar front surface of 11; see Fig. 3);
a first side aperture (Fig. 1, 16; [0046]) for accommodating a first side camera (Fig. 1, 22; [0046]) located on a first lateral surface of the distal member (16 is disposed on a left lateral surface of 11; see Fig. 4); and
a second side aperture (Fig. 1, 17; [0046]) for accommodating a second side camera (Fig. 1, 23; [0046]) located on a second lateral surface of the distal member (17 is disposed on a right lateral surface of 11; see Fig. 4); and
wherein the distal member is directly connected to the rigid elongated member, so as to maintain a rigid seamline (11 is an integral part of 10 and therefore maintains a uniform diameter throughout; see Fig. 1);
wherein some areas at a field of view of the first side camera and some areas at a field of view of front camera are overlapped (Fig. 5, a left side image pickup area, which encompasses LA3 and LA4, and a front side image pickup area, which encompasses LA1 and LA2, overlap; [0080]-[0084]), and wherein some areas at a field of view of the second side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a right side image pickup area, which encompasses LA5 and LA6, and the front side image pickup area overlap; [0080] & [0084]-[0087]).
Takahashi fails to explicitly disclose wherein a width of the distal member is 5.0 to 15 millimeters and wherein the first side aperture is closer to the front planar surface than the second side aperture.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
Modified Takahashi fails to explicitly disclose wherein the first side aperture is closer to the front planar surface than the second side aperture.
However, Zhao teaches a medical imaging device (Fig. 7A, 702; [0140]), comprising:
a distal end (Fig. 7A, 710; [0140]) comprising a front planar surface (710 has a front planar surface; see Fig. 7B);
a first side camera assembly (Fig. 7A, 721; [0143]) comprising a first side aperture (Fig. 7A, 733; [0147]) and a first side camera (Fig. 7A, 723; [0146]);
a second side camera assembly (Fig. 7A, 720; [0143]) comprising a second side aperture (Fig. 732; [0150]) and a second side camera (Fig. 7A, 722; [0146]); and
wherein the first side aperture is closer to the front planar surface than the second side aperture (Fig. 7B, 733 is closer to the front planar surface of 710 than 732; [0155]).
The advantage of the staggered configuration of the camera assemblies, which include the first side aperture and second side aperture, is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side apertures as disclosed by Takahashi, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
Regarding Claim 5, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1.
Regarding wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.
Regarding Claim 6, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1.
Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein each of the second side camera and the first side camera has the field of view of between 80-120 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of each of the first side camera and the second side camera be 80-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the first side camera and the second side camera would not operate differently with the claimed fields of view. Further, Applicant places no criticality on the range claimed, indicating that the field of view “in some cases” is 80-120 degrees (see Applicant’s specification, Page 2, Line 15).
Regarding Claim 10, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi further discloses wherein the field of view of the second side camera is continuous from the field of view of the front camera (Fig. 5, the right side image pickup area and the front side image pickup area overlap; [0080] & [0084]-[0087]).
Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the field of view of the front camera is between 100-120 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of the front camera be 100-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the front camera would not operate differently with the claimed field of view.
Regarding Claim 11, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi further discloses wherein the field of view of the first side camera is continuous from a field of view of the front camera (Fig. 5, the left side image pickup area and the front side image pickup area overlap; [0080]-[0084]).
Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the field of view of the front camera is between 100-120 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of the front camera be 100-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the front camera would not operate differently with the claimed field of view.
Regarding Claim 20, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi further discloses wherein the distal member further comprises at least two front illuminators (Fig. 1, a front illumination assembly comprising 24a and 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by 21; [0053]) and two first side illuminators (Fig. 1, 25a and 25b; [0054]) configured to illuminate an area captured by the first side camera (Fig. 1, 25 and 25b capture a left visual field captured by 22; [0054]);
wherein each of the at least two front illuminators include one or more light-emitting diodes (Fig. 1, 24a and 24b; [0053]); and
wherein each of the two first side illuminators include one or more light-emitting diodes (Fig. 1, 25a and 25b; [0054]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137) as applied to Claim 1 above, and further in view of Levin et al. (hereinafter "Levin") (US 2016/0015258).
Regarding Claim 7, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi further discloses wherein the first side camera and the second side camera positioned 180 degrees apart in a cylindrical surface of the distal member in opposite sides of the cylindrical surface of said distal member (Fig. 1, 22 and 23 are disposed 180 degrees apart in a substantially cylindrical surface of 11 on opposite sides of 11; [0052]).
Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the first side camera and the second side camera are pointing perpendicularly to one another.
However, Levin teaches a medical imaging device (Fig. 1, an endoscope; [0108]), comprising:
a distal member (Fig. 1, 100a; [0108]);
a first side camera (Fig. 1, 102; [0108]);
a second side camera (Fig. 1, 103; [0108]); and
wherein the first side cameras and the second side camera are pointing perpendicularly to one another (Fig. 1, 117 of 102 and 127 of 103 each have a field of view (i.e., pointing) of 90 degrees, therefore the field of view of 117 of 102 is substantially perpendicular to (i.e., 90 degrees apart from) the field of view of 127 of 103; [0123] & [0128]), and are positioned 180 degrees apart in the distal member (102 is disposed substantially 180 degrees 103 in 100a; see Fig. 1).
The advantage of the field of view of each side-pointing optical assembly being 90 degrees is to provide an expanded field of view (Levin; [0108]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the field of views of the left side image pickup unit and the right side image pickup unit as disclosed by Takahashi, as previously modified by Zhao, to each be 90 degrees as taught by Levin, to provide an expanded field of view (Levin; [0108]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137) as applied to Claim 1 above, and further in view of Cogal et al. (hereinafter "Cogal") (US 2017/0013193).
Regarding Claim 8, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member.
However, Cogal teaches a medical imaging device (Fig. 4b, an endoscope; [0024]), comprising:
a distal member (Fig. 3, 2; [0023]);
a plurality of side cameras (Fig. 3, 3; [0023]) including a first side camera (Fig. 3, a first imaging camera 3; [0023]), and a second side camera (Fig. 3, a second imaging camera 3 disposed immediately adjacent to the first imaging camera 3; [0023]); and
wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member (the first imaging camera 3 and the second imaging camera 3 are positioned less than 90 degrees apart in a cylindrical surface of 2; see Fig. 3).
The advantage of the plurality of omnidirectional imaging cameras is to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the side cameras as disclosed by Takahashi, as previously modified by Zhao, to include the plurality of omnidirectional imaging cameras taught by Cogal, to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137) as applied to Claim 1 above, and further in view of Irion et al. (hereinafter "Irion") (US 2004/0122290).
Regarding Claim 15, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member.
However, Irion teaches a medical imaging device (Fig. 2, 12; [0045]), comprising:
a rigid elongated member (Fig. 2, 14; [0048]) including a front surface (Fig. 2, a front surface defined by 82 and 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, 84 is angled at 30° relative to 82; [0064]).
The advantage of the angled front surface is to provide two different imaging fields in a front direction (Irion; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by Takahashi, as previously modified by Zhao, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137) as applied to Claim 1 above, and further in view of von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001).
Regarding Claims 22-24, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the rigid elongated member.
However, Grunberg teaches a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:
an elongated member (Fig. 1, 4; [0039]);
a front camera (Fig. 1, 12a; [0041]);
a side camera (Fig. 1, 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, 12a and 9 are pivoted about 17a and 7, respectively, to be 90° from 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by Takahashi, as previously modified by Zhao, to be rotatable as taught by Grunberg, to create a 3D image (Grunberg; [0023]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137) as applied to Claim 1 above, and further in view of Poll et al. (hereinafter "Poll") (US 2018/0078120).
Regarding Claim 25, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism.
However, Poll teaches a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, 1401; [0098]);
a distal member (Fig. 12, 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, 1409a of 1402 mate with 1409b 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by Takahashi, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 10-11, 15, 20 & 22-25 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,575,713 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Zhao et al. (hereinafter "Zhao") (US 2013/0046137), Levin et al. (hereinafter "Levin") (US 2016/0015258), Cogal et al. (hereinafter "Cogal") (US 2017/0013193), Irion et al. (hereinafter "Irion") (US 2004/0122290), von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘713 disclose all the limitations of the instant claims except for the limitations of wherein a width of the distal member is 5.0 to 15 millimeters; a front aperture for accommodating the front camera; a first side aperture for accommodating the first side camera; a second side aperture for accommodating the second side camera; wherein the first side aperture is closer to the front planar surface than the second side aperture; wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters; wherein each of the first and second side cameras have a field of view of between 80-120 degrees; wherein the first side camera and the second side camera are pointing perpendicularly to one another, and are positioned 180 degrees apart in the a cylindrical surface of the distal member in opposite sides of the cylindrical surface of said distal member; wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member; wherein the field of view of the front camera is between 100-120 degrees; at least two front illuminators configured to illuminate an area captured by the front camera and two first side illuminators configured to illuminate an area captured by the first side camera; wherein each of the at least two front illuminators includes one or more light-emitting diodes; wherein each of the two first side illuminators include one or more light-emitting diodes; wherein the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member; wherein the second side camera and the front camera are tilted relative to the longitudinal axis of the rigid elongated member; and wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism.
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Takahashi discloses a medical imaging device (Fig. 1, 2; [0036]), comprising:
a distal member (Fig. 1, 11; [0038]);
a front aperture (Fig. 1, 13; [0046]) for accommodating a front camera (Fig. 1, 21; [0046]);
a first side aperture (Fig. 1 , 16; [0046]) for accommodating a first side camera (Fig. 1, 22; [0046]) located on a first lateral surface of the distal member (16 is disposed on a left lateral surface of 11; see Fig. 4);
a second side aperture (Fig. 1, 17; [0046]) for accommodating a second side camera (Fig. 1, 23; [0046]);
at least two front illuminators (Fig. 1, a front illumination assembly comprising 24a and 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by 21; [0053]) and two first side illuminators (Fig. 1, 25a and 25b; [0054]) configured to illuminate an area captured by the first side camera (Fig. 1, 25a and 25b capture a left visual field captured by 22; [0054]);
wherein each of the at least two illumination modules include one or more light-emitting diodes (Fig. 1, 24a and 24b; [0053]); and
wherein each of the two first side illumination modules include one or more light-emitting diodes (Fig. 1, 25a and 25b; [0054]).
Regarding wherein the distal member has a width of 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
Regarding wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.
Regarding wherein the first side camera and the second side camera each have a field of view between 80-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of each of the first side camera and the second side camera be 80-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the first side camera and the second side camera would not operate differently with the claimed fields of view. Further, Applicant places no criticality on the range claimed, indicating that the field of view “in some cases” is 80-120 degrees (see Applicant’s specification, Page 2, Line 15).
Regarding wherein the field of view of the front camera is between 100-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of the front camera be 100-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the front camera would not operate differently with the claimed field of view.
The advantage of the front and side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by '713, to include the front and side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Zhao discloses a medical imaging device (Fig. 7A, 702; [0140]), comprising:
a distal end (Fig. 7A, 710; [0140]) comprising a front planar surface (710 has a front planar surface; see Fig. 7B);
a first side camera assembly (Fig. 7A, 721; [0143]) comprising a first side aperture (Fig. 7A, 733; [0147]) and a first side camera (Fig. 7A, 723; [0146]);
a second side camera assembly (Fig. 7A, 720; [0143]) comprising a second side aperture (Fig. 732; [0150]) and a second side camera (Fig. 7A, 722; [0146]); and
wherein the first side aperture is closer to the front planar surface than the second side aperture (Fig. 7B, 733 is closer to the front planar surface of 710 than 732; [0155]).
The advantage of the staggered configuration of the camera assemblies, which includes the first side aperture and the second side aperture, is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side cameras as disclosed by '713, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Levin discloses a medical imaging device (Fig. 1, an endoscope; [0108]), comprising:
a distal member (Fig. 1, 100a; [0108]);
a first side camera (Fig. 1, 102; [0108]);
a second side camera (Fig. 1, 103; [0108]); and
wherein the first side cameras and the second side camera are pointing perpendicularly to one another (Fig. 1, 117 of 102 and 127 of 103 each have a field of view (i.e., pointing) of 90 degrees, therefore the field of view of 117 of 102 is substantially perpendicular to (i.e., 90 degrees apart from) the field of view of 127 of 103; [0123] & [0128]), and are positioned 180 degrees apart in the distal member (102 is disposed substantially 180 degrees 103 in 100a; see Fig. 1).
The advantage of the field of view of each side-pointing optical assembly being 90 degrees is to provide an expanded field of view (Levin; [0108]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the field of views of the left side imaging unit and the right side imaging unit as disclosed by ‘713, to each be 90 degrees as taught by Levin, to provide an expanded field of view (Levin; [0108]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Cogal discloses a medical imaging device (Fig. 4b, an endoscope; [0024]), comprising:
a distal member (Fig. 3, 2; [0023]);
a plurality of side cameras (Fig. 3, 3; [0023]) including a first side camera (Fig. 3, a first imaging camera 3; [0023]), and a second side camera (Fig. 3, a second imaging camera 3 disposed immediately adjacent to the first imaging camera 3; [0023]); and
wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member (the first imaging camera 3 and the second imaging camera 3 are positioned less than 90 degrees apart in a cylindrical surface of 2; see Fig. 3).
The advantage of the plurality of omnidirectional imaging cameras is to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the side cameras as disclosed by ‘713, to include the plurality of omnidirectional imaging cameras taught by Cogal, to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Irion discloses a medical imaging device (Fig. 2, 12; [0045]), comprising:
a rigid elongated member (Fig. 2, 14; [0048]) including a front surface (Fig. 2, a front surface defined by 82 and 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, 84 is angled at 30° relative to 82; [0064]).
The advantage of the angled front surface is to provide two different imaging fields in a front direction (Irion; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by '713, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Grunberg discloses a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:
an elongated member (Fig. 1, 4; [0039]);
a front camera (Fig. 1, 12a; [0041]);
a side camera (Fig. 1, 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, 12a and 9 are pivoted about 17a and 7, respectively, to be 90° from 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by '713, to be rotatable as taught by Grunberg, to create a 3D image (Grunberg; [0023]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, 1401; [0098]);
a distal member (Fig. 12, 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, 1409a of 1402 mate with 1409b 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘713, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
Claims 1, 5-8, 10-11, 15, 20 & 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 11,224,330 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Zhao et al. (hereinafter "Zhao") (US 2013/0046137), Levin et al. (hereinafter "Levin") (US 2016/0015258), Cogal et al. (hereinafter "Cogal") (US 2017/0013193), Irion et al. (hereinafter "Irion") (US 2004/0122290), von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘330 disclose all the limitations of the instant claims except for the limitations of a front aperture for accommodating the front camera; a first side aperture for accommodating the first side camera; a second side aperture for accommodating the second side camera; wherein the first side aperture is closer to the front planar surface than the second side aperture; wherein some areas at the field of view of the first side camera and some areas at the field of view of the front camera are overlapped; wherein some areas at the field of view of the second side camera and some areas at the field of view of the front camera are overlapped; wherein the first side camera and the second side camera are pointing perpendicularly to one another, and are positioned 180 degrees apart in the a cylindrical surface of the distal member in opposite sides of the cylindrical surface of said distal member; wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member; wherein the field of view of the second side camera is continuous from a field of view of the front camera; wherein the field of view of the first side camera is continuous from a field of view of the front camera; at least two front illuminators configured to illuminate an area captured by the front camera and two first side illuminators configured to illuminate an area captured by the first side camera; wherein each of the at least two illumination modules includes one or more light-emitting diodes; wherein each of the two first side illumination modules include one or more light-emitting diodes; wherein the at least two illuminators comprise two light sources on each side of the front camera; wherein the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member; wherein the second side camera and the front camera are tilted relative to the longitudinal axis of the rigid member; and wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism.
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Takahashi discloses a medical imaging device (Fig. 1, 2; [0036]), comprising:
a distal member (Fig. 1, 11; [0038]);
a front aperture (Fig. 1, 13; [0046]) for accommodating a front camera (Fig. 1, 21; [0046]);
a first side aperture (Fig. 1, 16; [0046]) for accommodating a first side camera (Fig. 1, 22; [0046]) located on a first lateral surface of the distal member (16 is disposed on a left lateral surface of 11; see Fig. 4);
a second side aperture (Fig. 1, 17; [0046]) for accommodating a second side camera (Fig. 1, 23; [0046]) located on a second lateral surface of the distal member (17 is disposed on a right lateral surface of 11; see Fig. 4);
wherein some areas at a field of view of the first side camera and some areas at a field of view of front camera are overlapped (Fig. 5, a left side image pickup area, which encompasses LA3 and LA4, and a front side image pickup area, which encompasses LA1 and LA2, overlap; [0080]-[0084]);
wherein some areas at a field of view of the second side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a right side image pickup area, which encompasses LA5 and LA6, and the front side image pickup area overlap; [0080] & [0084]-[0087]);
wherein the field of view of the second side camera is continuous from the field of view of the front camera (Fig. 5, the right side image pickup area and the front side image pickup area overlap; [0080] & [0084]-[0087]);
wherein the field of view of the first side camera is continuous from a field of view of the front camera (Fig. 5, the left side image pickup area and the front side image pickup area overlap; [0080]-[0084]);
at least two front illuminators (Fig. 1, a front illumination assembly comprising 24a and 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by 21; [0053]) and two first side illuminators (Fig. 1, 25a and 25b; [0054]) configured to illuminate an area captured by the first side camera (Fig. 1, 25 and 25b capture a left visual field captured by 22; [0054]);
wherein each of the at least two front illuminators include one or more light-emitting diodes (Fig. 1, 24a and 24b; [0053]); and
wherein each of the two first side illuminators include one or more light-emitting diodes (Fig. 1, 25a and 25b; [0054]).
The advantage of the front and side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by ‘330, to include the front and side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Zhao discloses a medical imaging device (Fig. 7A, 702; [0140]), comprising:
a distal end (Fig. 7A, 710; [0140]) comprising a front planar surface (710 has a front planar surface; see Fig. 7B);
a first side camera assembly (Fig. 7A, 721; [0143]) comprising a first side aperture (Fig. 7A, 733; [0147]) and a first side camera (Fig. 7A, 723; [0146]);
a second side camera assembly (Fig. 7A, 720; [0143]) comprising a second side aperture (Fig. 732; [0150]) and a second side camera (Fig. 7A, 722; [0146]); and
wherein the first side aperture is closer to the front planar surface than the second side aperture (Fig. 7B, 733 is closer to the front planar surface of 710 than 732; [0155]).
The advantage of the staggered configuration of the camera assemblies, which includes the first side aperture and the second side aperture, is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side cameras as disclosed by ‘330, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Levin discloses a medical imaging device (Fig. 1, an endoscope; [0108]), comprising:
a distal member (Fig. 1, 100a; [0108]);
a first side camera (Fig. 1, 102; [0108]);
a second side camera (Fig. 1, 103; [0108]); and
wherein the first side cameras and the second side camera are pointing perpendicularly to one another (Fig. 1, 117 of 102 and 127 of 103 each have a field of view (i.e., pointing) of 90 degrees, therefore the field of view of 117 of 102 is substantially perpendicular to (i.e., 90 degrees apart from) the field of view of 127 of 103; [0123] & [0128]), and are positioned 180 degrees apart in the distal member (102 is disposed substantially 180 degrees 103 in 100a; see Fig. 1).
The advantage of the field of view of each side-pointing optical assembly being 90 degrees is to provide an expanded field of view (Levin; [0108]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the field of views of the left side imaging unit and the right side imaging unit as disclosed by ‘330, to each be 90 degrees as taught by Levin, to provide an expanded field of view (Levin; [0108]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Cogal discloses a medical imaging device (Fig. 4b, an endoscope; [0024]), comprising:
a distal member (Fig. 3, 2; [0023]);
a plurality of side cameras (Fig. 3, 3; [0023]) including a first side camera (Fig. 3, a first imaging camera 3; [0023]), and a second side camera (Fig. 3, a second imaging camera 3 disposed immediately adjacent to the first imaging camera 3; [0023]); and
wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member (the first imaging camera 3 and the second imaging camera 3 are positioned less than 90 degrees apart in a cylindrical surface of 2; see Fig. 3).
The advantage of the plurality of omnidirectional imaging cameras is to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the side cameras as disclosed by ‘330, to include the plurality of omnidirectional imaging cameras taught by Cogal, to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Irion discloses a medical imaging device (Fig. 2, 12; [0045]), comprising:
a rigid elongated member (Fig. 2, 14; [0048]) including a front surface (Fig. 2, a front surface defined by 82 and 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, 84 is angled at 30° relative to 82; [0064]).
The advantage of the angled front surface is to provide two different imaging fields in a front direction (Irion; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by ‘330, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Grunberg discloses a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:
an elongated member (Fig. 1, 4; [0039]);
a front camera (Fig. 1, 12a; [0041]);
a side camera (Fig. 1, 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, 12a and 9 are pivoted about 17a and 7, respectively, to be 90° from 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by '330, to be rotatable as taught by Grunberg, to create a 3D image (Grunberg; [0023]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, 1401; [0098]);
a distal member (Fig. 12, 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, 1409a of 1402 mate with 1409b 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘330, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
Claims 1, 5-8, 10-11, 15, 20 & 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-5, 7-11 & 13-22 of copending Application No. 16/638,156 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Zhao et al. (hereinafter "Zhao") (US 2013/0046137) and von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001).
The Claims of ‘156 disclose all the limitations of the instant claims except for the limitations of wherein a width of the distal member is 5.0 to 15 millimeters; a front aperture for accommodating the front camera; a first side aperture for accommodating the first side camera; a second side aperture for accommodating the second side camera; wherein the field of view of the front camera is between 100-120 degrees; at least two front illuminators configured to illuminate an area captured by the front camera and two first side illuminators configured to illuminate an area captured by the first side camera; wherein each of the at least two front illuminators includes one or more light-emitting diodes; wherein each of the two first side illuminators include one or more light-emitting diodes.
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Takahashi discloses a medical imaging device (Fig. 1, 2; [0036]), comprising:
a distal member (Fig. 1, 11; [0038]);
a front aperture (Fig. 1, 13; [0046]) for accommodating a front camera (Fig. 1, 21; [0046]);
a first side aperture (Fig. 1, 16; [0046]) for accommodating a first side camera (Fig. 1, 22; [0046]) located on a first lateral surface of the distal member (16 is disposed on a left lateral surface of 11; see Fig. 4);
a second side aperture (Fig. 1, 17; [0046]) for accommodating a second side camera (Fig. 1, 23; [0046]) located on a second lateral surface of the distal member (17 is disposed on a right lateral surface of 11; see Fig. 4); and
at least two front illuminators (Fig. 1, a front illumination assembly comprising 24a and 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by 21; [0053]) and two first side illuminators (Fig. 1, 25a and 25b; [0054]) configured to illuminate an area captured by the first side camera (Fig. 1, 25 and 25b capture a left visual field captured by 22; [0054]);
wherein each of the at least two front illuminators include one or more light-emitting diodes (Fig. 1, 24a and 24b; [0053]);
wherein each of the two first side illuminators include one or more light-emitting diodes (Fig. 1, 25a and 25b; [0054]).
Regarding wherein the distal member has a width of 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
Regarding wherein the field of view of the front camera is between 100-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of the front camera be 100-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the front camera would not operate differently with the claimed field of view.
The advantage of the two side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by '156, to include the two side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Zhao discloses a medical imaging device (Fig. 7A, 702; [0140]), comprising:
a distal end (Fig. 7A, 710; [0140]) comprising a front planar surface (710 has a front planar surface; see Fig. 7B);
a first side camera assembly (Fig. 7A, 721; [0143]) comprising a first side aperture (Fig. 7A, 733; [0147]) and a first side camera (Fig. 7A, 723; [0146]);
a second side camera assembly (Fig. 7A, 720; [0143]) comprising a second side aperture (Fig. 732; [0150]) and a second side camera (Fig. 7A, 722; [0146]); and
wherein the first side aperture is closer to the front planar surface than the second side aperture (Fig. 7B, 733 is closer to the front planar surface of 710 than 732; [0155]).
The advantage of the staggered configuration of the camera assemblies, which includes the first side aperture and the second side aperture, is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side cameras as disclosed by ‘156, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, 1401; [0098]);
a distal member (Fig. 12, 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, 1409a of 1402 mate with 1409b 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘156, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
This is a provisional nonstatutory double patenting rejection.
Claims 1, 5-8, 10-11, 15, 20 & 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6-12, 14 & 26-27 of copending Application No. 16/758,057 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Zhao et al. (hereinafter "Zhao") (US 2013/0046137), Levin et al. (hereinafter "Levin") (US 2016/0015258), Cogal et al. (hereinafter "Cogal") (US 2017/0013193), Irion et al. (hereinafter "Irion") (US 2004/0122290), von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘057 disclose all the limitations of the instant claims except for the limitations of a front aperture for accommodating the front camera; a first side aperture for accommodating the first side camera; a second side aperture for accommodating the second side camera; wherein the first side aperture is closer to the front planar surface than the second side aperture; wherein some areas at the field of view of the first side camera and some areas at the field of view of the front camera are overlapped; wherein some areas at the field of view of the second side camera and some areas at the field of view of the front camera are overlapped; wherein a width of the distal member is 5.0 to 15 millimeters; wherein each the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters; wherein each of the first and second side cameras have a field of view of between 80-120 degrees; wherein the field of view of the second side camera is continuous from a field of view of the front camera; wherein the field of view of the first side camera is continuous from a field of view of the front camera; wherein the first side camera and the second side camera are pointing perpendicularly to one another, and are positioned 180 degrees apart in the a cylindrical surface of the distal member in opposite sides of the cylindrical surface of said distal member; wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member; wherein the field of view of the front camera is between 100-120 degrees; wherein the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member; wherein each of the at least two front illuminators includes one or more light-emitting diodes; wherein each of the two first side illuminators include one or more light-emitting diodes; wherein the second side camera and the front camera are tilted relative to the longitudinal axis of the rigid member; and wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism.
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Takahashi discloses a medical imaging device (Fig. 1, 2; [0036]), comprising:
a distal member (Fig. 1, 11; [0038]);
a front aperture (Fig. 1, 13; [0046]) for accommodating a front camera (Fig. 1, 21; [0046]);
a first side aperture (Fig. 1 , 16; [0046]) for accommodating a first side camera (Fig. 1, 22; [0046]) located on a first lateral surface of the distal member (16 is disposed on a left lateral surface of 11; see Fig. 4);
a second side aperture (Fig. 1, 17; [0046]) for accommodating a second side camera (Fig. 1, 23; [0046]);
wherein some areas at a field of view of the first side camera and some areas at a field of view of front camera are overlapped (Fig. 5, a left side image pickup area, which encompasses LA3 and LA4, and a front side image pickup area, which encompasses LA1 and LA2, overlap; [0080]-[0084]);wherein some areas at a field of view of the second side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a right side image pickup area, which encompasses LA5 and LA6, and the front side image pickup area overlap; [0080] & [0084]-[0087]);
wherein the field of view of the second side camera is continuous from the field of view of the front camera (Fig. 5, the right side image pickup area and the front side image pickup area overlap; [0080] & [0084]-[0087]);
wherein the field of view of the first side camera is continuous from a field of view of the front camera (Fig. 5, the left side image pickup area and the front side image pickup area overlap; [0080]-[0084]);
at least two front illuminators (Fig. 1, a front illumination assembly comprising 24a and 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by 21; [0053]) and two first side illuminators (Fig. 1, 25a and 25b; [0054]) configured to illuminate an area captured by the first side camera (Fig. 1, 25 and 25b capture a left visual field captured by 22; [0054]);
wherein each of the at least two front illuminators include one or more light-emitting diodes (Fig. 1, 24a and 24b; [0053]); and
wherein each of the two first side illuminators include one or more light-emitting diodes (Fig. 1, 25a and 25b; [0054]).
Regarding wherein the distal member has a width of 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
Regarding wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.
Regarding wherein the first side camera and the second side camera each have a field of view between 80-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of each of the first side camera and the second side camera be 80-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the first side camera and the second side camera would not operate differently with the claimed fields of view. Further, Applicant places no criticality on the range claimed, indicating that the field of view “in some cases” is 80-120 degrees (see Applicant’s specification, Page 2, Line 15).
Regarding wherein the field of view of the front camera is between 100-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of the front camera be 100-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the front camera would not operate differently with the claimed field of view.
The advantage of the overlapping fields of view is to display the movement of the medical device without creating an unnatural feeling (Takahashi; [0144]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by ‘057, to include the overlapping fields of view taught by Takahashi, to display the movement of the medical device without creating an unnatural feeling (Takahashi; [0144]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Zhao discloses a medical imaging device (Fig. 7A, 702; [0140]), comprising:
a distal end (Fig. 7A, 710; [0140]) comprising a front planar surface (710 has a front planar surface; see Fig. 7B);
a first side camera assembly (Fig. 7A, 721; [0143]) comprising a first side aperture (Fig. 7A, 733; [0147]) and a first side camera (Fig. 7A, 723; [0146]);
a second side camera assembly (Fig. 7A, 720; [0143]) comprising a second side aperture (Fig. 732; [0150]) and a second side camera (Fig. 7A, 722; [0146]); and
wherein the first side aperture is closer to the front planar surface than the second side aperture (Fig. 7B, 733 is closer to the front planar surface of 710 than 732; [0155]).
The advantage of the staggered configuration of the camera assemblies, which includes the first side aperture and the second side aperture, is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side cameras as disclosed by ‘057, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Levin discloses a medical imaging device (Fig. 1, an endoscope; [0108]), comprising:
a distal member (Fig. 1, 100a; [0108]);
a first side camera (Fig. 1, 102; [0108]);
a second side camera (Fig. 1, 103; [0108]); and
wherein the first side cameras and the second side camera are pointing perpendicularly to one another (Fig. 1, 117 of 102 and 127 of 103 each have a field of view (i.e., pointing) of 90 degrees, therefore the field of view of 117 of 102 is substantially perpendicular to (i.e., 90 degrees apart from) the field of view of 127 of 103; [0123] & [0128]), and are positioned 180 degrees apart in the distal member (102 is disposed substantially 180 degrees 103 in 100a; see Fig. 1).
The advantage of the field of view of each side-pointing optical assembly being 90 degrees is to provide an expanded field of view (Levin; [0108]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the field of views of the left side imaging unit and the right side imaging unit as disclosed by ‘057, to each be 90 degrees as taught by Levin, to provide an expanded field of view (Levin; [0108]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Cogal discloses a medical imaging device (Fig. 4b, an endoscope; [0024]), comprising:
a distal member (Fig. 3, 2; [0023]);
a plurality of side cameras (Fig. 3, 3; [0023]) including a first side camera (Fig. 3, a first imaging camera 3; [0023]), and a second side camera (Fig. 3, a second imaging camera 3 disposed immediately adjacent to the first imaging camera 3; [0023]); and
wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member (the first imaging camera 3 and the second imaging camera 3 are positioned less than 90 degrees apart in a cylindrical surface of 2; see Fig. 3).
The advantage of the plurality of omnidirectional imaging cameras is to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the side cameras as disclosed by ‘057, to include the plurality of omnidirectional imaging cameras taught by Cogal, to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Irion discloses a medical imaging device (Fig. 2, 12; [0045]), comprising:
a rigid elongated member (Fig. 2, 14; [0048]) including a front surface (Fig. 2, a front surface defined by 82 and 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, 84 is angled at 30° relative to 82; [0064]).
The advantage of the angled front surface is to provide two different imaging fields in a front direction (Irion; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by ‘057, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Grunberg discloses a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:
an elongated member (Fig. 1, 4; [0039]);
a front camera (Fig. 1, 12a; [0041]);
a side camera (Fig. 1, 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, 12a and 9 are pivoted about 17a and 7, respectively, to be 90° from 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by ‘057, to be rotatable as taught by Grunberg, to create a 3D image (Grunberg; [0023]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, 1401; [0098]);
a distal member (Fig. 12, 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, 1409a of 1402 mate with 1409b 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘057, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
This is a provisional nonstatutory double patenting rejection.
Claims 1, 5-8, 10-11, 15, 20 & 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 11, 14-15, 21-23 & 26-31 of copending Application No. 17/263,920 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Zhao et al. (hereinafter "Zhao") (US 2013/0046137), Levin et al. (hereinafter "Levin") (US 2016/0015258), Cogal et al. (hereinafter "Cogal") (US 2017/0013193) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘920 disclose all the limitations of the instant claims except for the limitations of wherein a width of the distal member is 5.0 to 15 millimeters; a front aperture for accommodating the front camera; a first side aperture for accommodating the first side camera; a second side aperture for accommodating the second side camera; wherein the first side aperture is closer to the front planar surface than the second side aperture; wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters; wherein the first side camera and the second side camera are pointing perpendicularly to one another, and are positioned 180 degrees apart in the a cylindrical surface of the distal member in opposite sides of the cylindrical surface of said distal member; wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member; wherein the field of view of the front camera is between 100-120 degrees; at least two front illuminators configured to illuminate an area captured by the front camera and two first side illuminators configured to illuminate an area captured by the first side camera; wherein each of the at least two front illuminators includes one or more light-emitting diodes; wherein each of the two first side illuminators include one or more light-emitting diodes; and wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism.
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Takahashi discloses a medical imaging device (Fig. 1, 2; [0036]), comprising:
a distal member (Fig. 1, 11; [0038]);
a front aperture (Fig. 1, 13; [0046]) for accommodating a front camera (Fig. 1, 21; [0046]);
a first side aperture (Fig. 1 , 16; [0046]) for accommodating a first side camera (Fig. 1, 22; [0046]) located on a first lateral surface of the distal member (16 is disposed on a left lateral surface of 11; see Fig. 4);
a second side aperture (Fig. 1, 17; [0046]) for accommodating a second side camera (Fig. 1, 23; [0046]);
at least two front illuminators (Fig. 1, a front illumination assembly comprising 24a and 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by 21; [0053]) and two first side illuminators (Fig. 1, 25a and 25b; [0054]) configured to illuminate an area captured by the first side camera (Fig. 1, 25a and 25b capture a left visual field captured by 22; [0054]);
wherein each of the at least two illumination modules include one or more light-emitting diodes (Fig. 1, 24a and 24b; [0053]); and
wherein each of the two first side illumination modules include one or more light-emitting diodes (Fig. 1, 25a and 25b; [0054]).
Regarding wherein the distal member has a width of 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” approximately 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
Regarding wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.
Regarding wherein the field of view of the front camera is between 100-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of the front camera be 100-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the front camera would not operate differently with the claimed field of view.
The advantage of the front and side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by '920, to include the front and side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Zhao discloses a medical imaging device (Fig. 7A, 702; [0140]), comprising:
a distal end (Fig. 7A, 710; [0140]) comprising a front planar surface (710 has a front planar surface; see Fig. 7B);
a first side camera assembly (Fig. 7A, 721; [0143]) comprising a first side aperture (Fig. 7A, 733; [0147]) and a first side camera (Fig. 7A, 723; [0146]);
a second side camera assembly (Fig. 7A, 720; [0143]) comprising a second side aperture (Fig. 732; [0150]) and a second side camera (Fig. 7A, 722; [0146]); and
wherein the first side aperture is closer to the front planar surface than the second side aperture (Fig. 7B, 733 is closer to the front planar surface of 710 than 732; [0155]).
The advantage of the staggered configuration of the camera assemblies, which includes the first side aperture and the second side aperture, is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side cameras as disclosed by '920, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Levin discloses a medical imaging device (Fig. 1, an endoscope; [0108]), comprising:
a distal member (Fig. 1, 100a; [0108]);
a first side camera (Fig. 1, 102; [0108]);
a second side camera (Fig. 1, 103; [0108]); and
wherein the first side cameras and the second side camera are pointing perpendicularly to one another (Fig. 1, 117 of 102 and 127 of 103 each have a field of view (i.e., pointing) of 90 degrees, therefore the field of view of 117 of 102 is substantially perpendicular to (i.e., 90 degrees apart from) the field of view of 127 of 103; [0123] & [0128]), and are positioned 180 degrees apart in the distal member (102 is disposed substantially 180 degrees 103 in 100a; see Fig. 1).
The advantage of the field of view of each side-pointing optical assembly being 90 degrees is to provide an expanded field of view (Levin; [0108]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the field of views of the left side imaging unit and the right side imaging unit as disclosed by ‘920, to each be 90 degrees as taught by Levin, to provide an expanded field of view (Levin; [0108]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Cogal discloses a medical imaging device (Fig. 4b, an endoscope; [0024]), comprising:
a distal member (Fig. 3, 2; [0023]);
a plurality of side cameras (Fig. 3, 3; [0023]) including a first side camera (Fig. 3, a first imaging camera 3; [0023]), and a second side camera (Fig. 3, a second imaging camera 3 disposed immediately adjacent to the first imaging camera 3; [0023]); and
wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member (the first imaging camera 3 and the second imaging camera 3 are positioned less than 90 degrees apart in a cylindrical surface of 2; see Fig. 3).
The advantage of the plurality of omnidirectional imaging cameras is to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the side cameras as disclosed by ‘920, to include the plurality of omnidirectional imaging cameras taught by Cogal, to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
In regards to Claims 1, 5-8, 10-11, 15, 20 & 22-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, 1401; [0098]);
a distal member (Fig. 12, 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, 1409a of 1402 mate with 1409b 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘920, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795